In our opinion the allegations of inducement and of conclusions, if defective, do not render insufficient the unchallenged definite allegations of fact in the declaration, which clearly show an unsafe place for plaintiff to work, and state a cause of actionable negligence of the defendant. The servant does not assume the risk of hazards caused by the master's negligence. The declaration does not show assumption of risk or contributory negligence by the plaintiff, so as to negative recovery.
The judgment should be and is hereby reversed.
BROWN, C. J., TERRELL and CHAPMAN, JJ., concur.
BUFORD, THOMAS and ADAMS, JJ., dissent.